SMYTH, Chief Justice.
Steubing appeals from a decision of the Commissioner of Patents finding that I-Iennessy is entitled to priority with respect to an invention relating to lifting trucks of a certain type. There are 16 claims involved. The decision of the three tribunals of the Patent Office are concurrent. We cannot say that they are manifestly wrong, and hence, following a well-established rule of decision in this court (In re Barratt, 11 App. D. C. 177; Creveling v. Jepson, 47 App. D. C. 597; Reid et al. v. Kitselman [D. C.] 266 Fed. 255; and Lindmark v. Hodgkinson, 31 App. D. C. 612), we affirm the Commissioner’s decision.
Affirmed.